DETAILED ACTION
Remarks
The present application is being examined under the pre-AIA  first to invent provisions.

This Office Action is filed in response to Applicant’s arguments and amendment dated February 8, 2022.  Claims 1, 2, 4, and 6 are currently amended and claims 1, 2, 4, and 6 remain pending in the application and have been fully considered by Examiner.    
Applicant’s amendments have corrected the 35 USC 112(b) deficiencies and the rejections are withdrawn.
Applicant's arguments with respect to the prior art rejections have been considered, but are not persuasive, as detailed below in the Prior Art Argument - Rejections section. To the extent that Applicant has amended these claims, additional clarification has been provided below where necessary to further point out that the prior art of record cited in the previous Office Action discloses the claimed limitations as currently amended.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Prior Art Arguments – Rejections
Applicant’s arguments have been fully considered by Examiner, but they are not persuasive, as follows:

With respect to claim 1, Applicant first argues that Kopp does not teach “providing to users a collaborative environment for development, managing the life cycle and deployment over a plurality of Cloud infrastructures of the Cloud application” because Kopp states that “Winery does not support plan modeling by itself but relies on other modeling tools to create plans. We usually use the Eclipse BPEL Designer2 to model plans and compress the workflow and related files into one archive. In the service template, for each management plan, a plan element is created, and the corresponding archive is uploaded.’”1  In response, Examiner notes that claims must be “given their broadest reasonable interpretation consistent with the specification.” Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005).  Although claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation in light of the specification.).  Significantly, Applicant has not claimed that plan modeling be performed entirely by the claimed “platform” or “environment.”  Rather, the claim recites, with emphasis added, “A collaborative platform for managing a life cycle of a Cloud application, the collaborative platform comprising... providing to users a collaborative environment for development, managing the life cycle and deployment over a plurality of Cloud infrastructures of the Cloud application.”  While Winery does use BPEL Designer to model plans, it nonetheless provides “users a collaborative environment for development, managing the life cycle and deployment over a plurality of Cloud infrastructures of the Cloud application” because it enables collaborative development, and subsequent deployment, of TOSCA-based applications2. 
Applicant further asserts that “Kopp explicitly states that Winery's collaborative aspects do not include the management elements. Those are handled entirely by a separate application, the output of which is simply uploaded/attached to whatever Winery models before getting 3  Even though the claim does not require that “Winery's collaborative aspects do not include the management elements,” Examiner disagrees with this characterization of Kopp.  Specifically, Kopp teaches that “The topology, management plans, and all required software artifacts such as installables, business logic, and management logic are condensed in an application package called TOSCA Cloud Service ARchive (CSAR for short).... To enable modeling of TOSCA-based applications in a tailored environment, we have developed Winery, which supports Web-based creation of CSARs.” 4 Furthermore, Winery then exports the CSAR, which contains the management logic, or as Applicant has called the “management elements.” Thus Winery is a collaborative platform for managing the life cycle of a cloud application, as claimed.
Applicant next states, “Nothing in Kopp, by itself, teaches ‘a collaborative environment’ for not only development of an application for development, managing the life cycle and deployment over a plurality of Cloud infrastructures of the Cloud application. Nothing in the cited references teach that ‘BPEL Designer’ is in any way collaborative as required, or otherwise alleviates the deficiency in Kopp.” Examiner again disagrees with this characterization of Kopp for reasons similar to those detailed above.  As previously noted, Kopp teaches a “collaborative environment for development, managing the life cycle and deployment over a plurality of Cloud infrastructures of the Cloud application” (e.g., p. 701, section 2, “Winery enables collaborative development of TOSCA-based applications”; see also portions of Kopp cited above.). Whether or not the “BPEL Designer” is collaborative is wholly immaterial.   
Applicant next argues “Kopp only concerns the modeling of the application itself but nothing in Kopp concerns ‘a definition, in a form of code using Application As Code technology, 5  Applicant appears to have overlooked a key portion of Kopp, namely “Figure 2 shows the TOSCA application topology of our use case—the Moodle1 scenario. Amazon EC2 is used to host two virtual machines: One is used to host a MySQL database, the other one to host an Apache Web Server, which serves the Moodle PHP application.”6 Amazon EC2, the MySQL DB, and the Apache Web Server are distinct from Moodle itself, i.e. the Cloud application, as seen in Fig. 2, where Moodle has its own node template depicted.  The node templates other than Moodle represent the infrastructure required to run Moodle, i.e. “a plurality of requirements of the Cloud application and its architecture in terms of a required Cloud infrastructure,” as claimed.  
Applicant next argues that Binz “does not disclose or teach ‘receiving via the collaborative environment a definition, in a form of code using Application As Code technology, of a plurality of requirements of the Cloud application and its architecture in terms of a required Cloud infrastructure.’”7  In response, Examiner notes that Kopp teaches this limitations, as discussed above.
Applicant next argues that Binz’ does not teach “rationalization of the data processing system, planning of a capacity of the Cloud application, and management of middleware supports and dates of expiration for the middleware supports” because the disclosure of Binz’ “is not rationalization of the data processing system as claimed, merely rationalization of the Cloud application.”8  In response, Examiner again notes that claims are afforded their broadest reasonable interpretation.  Significantly, Applicant has not claimed any details of “a data 
Applicant next argues that Binz’ does not disclose “planning of a capacity of the Cloud application” because “simply disclosing that a platform assigns resources is not disclosure of the claimed ‘planning of a capacity’. Assigning resources is not planning a capacity.”  Examiner again notes that claims are afforded their broadest reasonable interpretation. Furthermore, Binz does not disclose simply “assigning resources.” Rather, it determines the resources to assign based on the number of users, i.e. “planning of a capacity.” 
Applicant next argues that the “resources” of Binz’ are not “middleware,” as claimed9. However, the claim term here is not simply “middleware,” but “middleware supports.”  Since the “resources” of Binz’ are used to run, i.e. support, the middleware functionalities necessary for a cloud application, Binz’ teaches “management of middleware supports,” as claimed.
Applicant next argues, “even assuming in arguendo that one of skill in the art could understand middleware to be a ‘resource’ that is part of a ‘common resource pool’, the same management of middleware from Binz-2 cannot satisfy both the claimed ‘planning of a capacity’ and ‘management of middleware supports and dates of expiration for the middleware supports.’”10 As an initial matter, Examiner notes there is no rule of claim construction that would prohibit the determining of resources to assign based on the number of users, as taught in Binz’, from reading on both “planning of a capacity” and “management of middleware supports and dates of expiration for the middleware supports.” As discussed above, this feature of Binz’ encompasses both “planning of a capacity” and “management of middleware supports.” Furthermore, “when the cloud service consumer decides to get rid of the service or the 11 reads on “expiration for the middleware supports”.

With respect to claims 4 and 6, Applicant references the arguments made with respect to claim 112, which are unpersuasive for the reasons detailed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kopp et al., “Winery – A Modeling Tool for TOSCA-Based Cloud Applications” (hereinafter Kopp) in view of Binz et al. “TOSCA: Portable Automated Deployment and Management of Cloud Applications” (hereinafter Binz) and Binz et al. “Portable Cloud Services Using TOSCA” (hereinafter Binz’) .

With respect to claim 1, Kopp discloses A collaborative platform for managing a life cycle of a Cloud application, the collaborative platform comprising (e.g., p. 700, section 1, “The Topology and Orchestration Specification for Cloud Applications (TOSCA [6]) is an OASIS standard for automating provisioning, management, and termination of applications in a portable and interoperable way.... As TOSCA is standardized, CSARs are portable across different TOSCA compliant runtime environments of different vendors....To enable modeling of TOSCA-based applications in a tailored environment, we have developed Winery [collaborative platform], which supports Web-based creation of CSARs using standard Chrome and Firefox browsers. Therefore, no additional software installation is required to use the tool on client side. Winery’s main features are type management and graphical topology modeling where the defined types are instantiated and interlinked. To facilitate collaboration, Winery not only supports sharing of TOSCA topologies, but also supports sharing of all related elements such as types or templates, which all are uniquely identified and accessible by URLs.”): 
executable instructions stored in a memory; and a data processor that performs processing the executable instructions (Id.) (Examiner notes that Winery necessarily executes instructions on a data processor of some type to perform the claimed functionality.) including:
providing to users a collaborative environment for development, managing the life cycle and deployment over a plurality of Cloud infrastructures of the Cloud application (e.g., Figs. 1-2, particular GUI Topology Modeler and UI Element Manager [collaborative environment] and Figs. 2-3, along with associated text, e.g., Abstract, This demonstration shows how Winery supports modeling of TOSCA-based applications; p. 700, section 1, “The Topology and Orchestration Specification for Cloud Applications (TOSCA) is an OASIS standard for automating provisioning [deployment], management, and termination of applications [managing life cycle] in a portable and interoperable way.... . Management plans capture knowledge to deploy and manage an application and are typically modeled as BPMN or BPEL workflows. The topology, management plans, and all required software artifacts such as installables, business logic, and management logic are condensed in an application package called TOSCA Cloud Winery, which supports Web-based creation [development] of CSARs using standard Chrome and Firefox browsers.... To facilitate collaboration, Winery not only supports sharing of TOSCA topologies, but also supports sharing of all related elements such as types or templates, which all are uniquely identified and accessible by URLs”; see also, p. 701, section 2, “Winery enables collaborative development of TOSCA-based applications”; see also article title, “Winery – A Modeling Tool for TOSCA-Based Cloud Applications”; p. 703, Having the topology ready, the next step is to model management plans.... After finishing modeling, the backend allows for exporting a CSAR file containing all required definitions. The resulting CSAR file can be deployed on a TOSCA-compliant runtime, which in turn deploys the implementation artifacts and the management plans to appropriate runtime environments.);
receiving via the collaborative environment a definition, in a form of code using the Application As Code technology, of a plurality of requirements of the cloud application and its architecture in terms of a required Cloud infrastructure (e.g., Figs. 1-3 and associated text, e.g., p. 701, section 2, “The TOSCA meta model defines 45 elements in total which can be used to model applications (cf. [4]). We subdivided this set into two classes: The first one contains seven elements that are directly related to visual topology modeling -- namely relationship template, relationship constraint, node template, deployment artifact, requirement, capability, and policy. These elements are used in the TopologyModeler.... To create a TOSCA-based application [Cloud application], the first step is to create a new service template that contains an application topology by using the Topology Modeler [collaborative environment]. Therefore, Winery offers all available node types in a palette. From there, the user drags the 13.), wherein 	
[the plurality of requirements are modeled independently of actual Cloud infrastructures of Cloud providers and the modeling comprises an abstraction of the relationships linking the deployment and the life cycle of the Cloud application to languages and API specific to the actual Cloud infrastructures;]  
integrating, via an interface, development functionalities to supply the Cloud application with additional functionalities (e.g., Figs. 1-3 and associated text, e.g., p. 702, section 2, To create a TOSCA-based application [cloud application], the first step is to create a 
[comprising rationalization of a data processing system, planning of a capacity of the Cloud application, and management of middleware supports and dates of expiration for the middleware supports]. 
Kopp does not appear to explicitly disclose the plurality of requirements are modeled independently of actual Cloud infrastructures of Cloud providers and the modeling comprises an abstraction of the relationships linking the deployment and the life cycle of the Cloud application to languages and API specific to the actual Cloud infrastructures.  However, this is taught in analogous art, Binz (e.g., pp. pp. 21-22, section 22.5.1, TOSCA addresses the portability of application descriptions and their management, not the portability of the application components themselves. That means, TOSCA does not make Deployment Artifacts portable, e.g., to run a .net application on Apache Tomcat or to migrate one flavor of relational database system to another. The application topology may have some prerequisites concerning the environment it is deployed on. For instance, it might require an external service such as Amazon EC2 or inhouse infrastructure such as VMware. However, there are ways to abstract from concrete providers and increase portability between different environments, for example, by using software such as Deltacloud, which unifies the APIs of different cloud infrastructure providers into a common interface or by using a generic and standardized virtual machine Node Type as described in Sect. 22.3.1.2, which can be bound to different implementations. The remaining parts of the application topology are built on top of these lower-level infrastructure and, therefore, are basically self-contained inside this application topology. Thus, they only depend on the lower-level infrastructure components. If these are portable, the whole application is portable; see also p. 3, section 22.2; see also pp. 5-6, section 22.2.2.2; see also p. 14, section 22.3.2; see also p. 15, section 22.3.3; see also pp. 18-20, section 22.4.1, see also pp. 20-21, section 22.4.3.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kopp with the technique of Binz so that the whole application is portable, which makes it easier to migrate between cloud vendors and avoid vendor lock-in, as suggested by Binz (see pp. 20-21, section 22.4.3).
Although Kopp in view of Binz does not appear to disclose comprising rationalization of a data processing system, planning of a capacity of the Cloud application, and management of middleware supports and dates of expiration for the middleware supports, this is taught by analogous art, Binz’ (e.g., p. 81, middle column, cloud management platform uses management plans [rationalization] to manage the service instance for compliance with the service-level agreements (SLAs) negotiated at subscription time. For example, the management platform assigns additional resources [middleware supports] to the instance when the number of users increases [capacity], and removes them when users are no longer using the service. The cloud service provider or consumer can also trigger management plans manually — for example, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of Binz’ because it would help ensure that resource are not wasted.  

With respect to claim 4, Kopp discloses A method for managing at a collaborative platform a life cycle of a Cloud application (e.g., p. 700, section 1, “The Topology and Orchestration Specification for Cloud Applications (TOSCA [6]) is an OASIS standard for automating provisioning, management, and termination of applications in a portable and interoperable way.... As TOSCA is standardized, CSARs are portable across different TOSCA compliant runtime environments of different vendors....To enable modeling of TOSCA-based applications in a tailored environment, we have developed Winery, which supports Web-based creation of CSARs using standard Chrome and Firefox browsers. Therefore, no additional software installation is required to use the tool on client side. Winery’s main features are type management and graphical topology modeling where the defined types are instantiated and interlinked. To facilitate collaboration, Winery not only supports sharing of TOSCA topologies, but also supports sharing of all related elements such as types or templates, which all are uniquely identified and accessible by URLs.”), the method comprising:
providing to users a collaborative environment for development, managing the life cycle and deployment of the Cloud application over one or more Cloud infrastructures (e.g., Figs. 1-2, particular GUI Topology Modeler and UI Element Manager [collaborative environment] and Figs. 2-3, along with associated text, e.g., Abstract, This demonstration shows how Winery supports modeling of TOSCA-based applications; p. 700, section 1, “The Topology and Orchestration Specification for Cloud Applications (TOSCA) is an OASIS standard for automating provisioning [deployment], management, and termination of applications [managing life cycle] in a portable and interoperable way.... Management plans capture knowledge to deploy and manage an application and are typically modeled as BPMN or BPEL workflows. The topology, management plans, and all required software artifacts such as installables, business logic, and management logic are condensed in an application package called TOSCA Cloud Service ARchive (CSAR for short).... To enable modeling of TOSCA-based applications in a tailored environment, we have developed Winery, which supports Web-based creation [development] of CSARs using standard Chrome and Firefox browsers.... To facilitate collaboration, Winery not only supports sharing of TOSCA topologies, but also supports sharing of all related elements such as types or templates, which all are uniquely identified and accessible by URLs”; see also, p. 701, section 2, “Winery enables collaborative development of TOSCA-based applications”; see also article title, “Winery – A Modeling Tool for TOSCA-Based Cloud Applications”; see also p. 702, “Figure 2 shows the TOSCA application topology of our use case—the Moodle1 scenario. Amazon EC2 is used to host two virtual machines: One is used to host a MySQL database, the other one to host an Apache Web Server [cloud infrastructure], which serves the Moodle PHP application”; see also 703, Having the topology ready, the next step is to model management plans.);
receiving via the collaborative environment a definition, in a form of code using Application As Code technology, of a plurality of requirements of the Cloud application and its architecture, in terms of a required Cloud infrastructure (e.g., Figs. 1-3 and associated text, e.g., p. 701, section 2, “The TOSCA meta model defines 45 elements in total which can be used to model applications (cf. [4]). We subdivided this set into two classes: The first one contains seven elements that are directly related to visual topology modeling -- namely relationship template, relationship constraint, node template, deployment artifact, requirement, capability, and policy. These elements are used in the TopologyModeler.... To create a TOSCA-based application [Cloud application], the first step is to create a new service template that contains an application topology by using the Topology Modeler [collaborative environment]. Therefore, Winery offers all available node types in a palette. From there, the user drags the desired node type and drops it into the editing area [receiving via the collaborative environment a definition, in a form of code using Application As Code technology, of a plurality of requirements, of the cloud application and its architecture, in terms of a required Cloud infrastructure]; see also p. 700, “The topology, management plans, and all required software artifacts such as installables, business logic, and management logic are condensed in an application package called TOSCA Cloud Service ARchive (CSAR for short).” [in the form of code using the Application As Code technology]; see also p. 702, “Figure 2 shows the TOSCA application topology of our use case—the Moodle1 scenario. Amazon EC2 is used to host two virtual machines: One is used to host a MySQL database, the other one to host an Apache Web Server [cloud infrastructure], which serves the Moodle PHP application”; see also p. 703, Having the topology ready, the next step is to model management plans.... After finishing modeling, the backend allows for exporting a CSAR file containing all required definitions. The resulting 14.),
[wherein the plurality of requirements are modeled independently of actual Cloud infrastructures of Cloud providers and the modeling comprises an abstraction of the relationships linking the deployment and the life cycle of the Cloud application to the languages and API specific to the actual Cloud infrastructures;] 
integrating, via an interface, development functionalities providing the Cloud application with additional functionalities (e.g., Figs. 1-3 and associated text, e.g., p. 702, section 2, To create a TOSCA-based application [cloud application], the first step is to create a new service template that contains an application topology by using the Topology Modeler. Therefore, Winery offers all available node types in a palette. From there, the user drags the desired node type and drops it into the editing area. There, the node type becomes a node template: a node in the topology graph. Node templates can be annotated with requirements and capabilities, property values, and policies. Most importantly, nodes may define deployment artifacts, which provide the actual implementation of the node template, e. g., a VM image, an operating system package for the Apache Web Server, or an archive containing a PHP application’s files [integrating, via an interface, development functionalities providing the Cloud application with functionalities].”),
[comprising rationalization of the data processing system, planning of a capacity of the Cloud application, and management of middleware supports and dates of expiration for the middleware supports].
wherein the plurality of requirements are modeled independently of actual Cloud infrastructures of Cloud providers and the modeling comprises an abstraction of the relationships linking the deployment and the life cycle of the Cloud application to the languages and API specific to the actual Cloud infrastructures.  However, this is taught in analogous art, Binz (e.g., pp. pp. 21-22, section 22.5.1, TOSCA addresses the portability of application descriptions and their management, not the portability of the application components themselves. That means, TOSCA does not make Deployment Artifacts portable, e.g., to run a .net application on Apache Tomcat or to migrate one flavor of relational database system to another. The application topology may have some prerequisites concerning the environment it is deployed on. For instance, it might require an external service such as Amazon EC2 or inhouse infrastructure such as VMware. However, there are ways to abstract from concrete providers and increase portability between different environments, for example, by using software such as Deltacloud, which unifies the APIs of different cloud infrastructure providers into a common interface or by using a generic and standardized virtual machine Node Type as described in Sect. 22.3.1.2, which can be bound to different implementations. The remaining parts of the application topology are built on top of these lower-level infrastructure and, therefore, are basically self-contained inside this application topology. Thus, they only depend on the lower-level infrastructure components. If these are portable, the whole application is portable; see also p. 3, section 22.2; see also pp. 5-6, section 22.2.2.2; see also p. 14, section 22.3.2; see also p. 15, section 22.3.3; see also pp. 18-20, section 22.4.1, see also pp. 20-21, section 22.4.3.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kopp with the technique of Binz so 
Although Kopp in view of Binz does not appear to disclose comprising rationalization of the data processing system, planning of a capacity of the Cloud application, and management of middleware supports and dates of expiration for the middleware supports, this is taught by analogous art, Binz’ (e.g., p. 81, middle column, cloud management platform uses management plans [rationalization] to manage the service instance for compliance with the service-level agreements (SLAs) negotiated at subscription time. For example, the management platform assigns additional resources [middleware supports] to the instance when the number of users increases [capacity], and removes them when users are no longer using the service. The cloud service provider or consumer can also trigger management plans manually — for example, to back up or upgrade the service. Finally, when the cloud service consumer decides to get rid of the service or the subscription expires, the service instance terminates, and all the resources go back into the resource pool [dates of expiration for the middleware supports]; see also, p. 81, left column, The cloud management platform aggregates all the required resources from the common resource pools, for example infrastructure components, and automatically deploys, installs, and configures the service’s necessary pieces.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of Binz’ because it would help ensure that resource are not wasted.  

With respect to claim 6, Kopp discloses A non-transient computer program product stored on a memory media (e.g., e.g., Figs. 1-3 and associated text, e.g., Abstract, Winery is a , configured for implementation within a data processing unit and including instructions for: 
providing by a collaborative platform to users a collaborative environment for development, managing the life cycle and deployment over a plurality of Cloud infrastructures of a Cloud application (e.g., Figs. 1-2, particular GUI Topology Modeler and UI Element Manager [collaborative environment] and Figs. 2-3, along with associated text, e.g., Abstract, This demonstration shows how Winery supports modeling of TOSCA-based applications; p. 700, section 1, “The Topology and Orchestration Specification for Cloud Applications (TOSCA) is an OASIS standard for automating provisioning [deployment], management, and termination of applications [managing life cycle] in a portable and interoperable way.... . Management plans capture knowledge to deploy and manage an application and are typically modeled as BPMN or BPEL workflows. The topology, management plans, and all required software artifacts such as installables, business logic, and management logic are condensed in an application package called TOSCA Cloud Service ARchive (CSAR for short).... To enable modeling of TOSCA-based applications in a tailored environment, we have developed Winery, which supports Web-based creation [development] of CSARs using standard Chrome and Firefox browsers.... To facilitate collaboration, Winery not only supports sharing of TOSCA topologies, but also supports sharing of all related elements such as types or templates, which all are uniquely identified and accessible by URLs”; see also, p. 701, section 2, “Winery enables collaborative development of TOSCA-based applications”; see also article title, “Winery – A Modeling Tool for TOSCA-Based Cloud Applications”; p. 703, Having the topology ready, the next step is to model management plans.... After finishing modeling, the backend allows for ; 
receiving, by the collaborative platform via the collaborative environment, a definition, in a form of code using Application As Code technology, of a plurality of requirements of the Cloud application, in terms of a required Cloud infrastructure (e.g., Figs. 1-3 and associated text, e.g., p. 701, section 2, “The TOSCA meta model defines 45 elements in total which can be used to model applications (cf. [4]). We subdivided this set into two classes: The first one contains seven elements that are directly related to visual topology modeling -- namely relationship template, relationship constraint, node template, deployment artifact, requirement, capability, and policy. These elements are used in the TopologyModeler.... To create a TOSCA-based application [Cloud application], the first step is to create a new service template that contains an application topology by using the Topology Modeler [collaborative environment]. Therefore, Winery offers all available node types in a palette. From there, the user drags the desired node type and drops it into the editing area [receiving via the collaborative environment a definition, in the form of code using the Application As Code technology, of a plurality of requirements, of the cloud application and its architecture, in terms of Cloud infrastructure]; see also p. 700, “The topology, management plans, and all required software artifacts such as installables, business logic, and management logic are condensed in an application package called TOSCA Cloud Service ARchive (CSAR for short).” [in the form of code using the Application As Code technology]; see also p. 702, “Figure 2 shows the TOSCA application topology of our use case—the Moodle1 scenario. Amazon EC2 is used to host two virtual machines: One is used to host a MySQL database, the other one to host an Apache Web 15.), 
[wherein the plurality of requirements are modeled independently of actual Cloud infrastructures of Cloud providers the modeling comprises an abstraction of the relationships linking the deployment and the life cycle of the Cloud application to the languages and API specific to the actual Cloud infrastructures;]
 integrating, via an interface, development functionalities providing the Cloud application with additional functionalities (e.g., Figs. 1-3 and associated text, e.g., p. 702, section 2, To create a TOSCA-based application [cloud application], the first step is to create a new service template that contains an application topology by using the Topology Modeler. Therefore, Winery offers all available node types in a palette. From there, the user drags the desired node type and drops it into the editing area. There, the node type becomes a node template: a node in the topology graph. Node templates can be annotated with requirements and capabilities, property values, and policies. Most importantly, nodes may define deployment artifacts, which provide the actual implementation of the node template, e. g., a VM image, an operating system package for the Apache Web Server, or an archive containing a PHP application’s files [integrating, via an interface, development functionalities providing the Cloud application with functionalities].”), 
.
Kopp does not appear to explicitly disclose wherein the plurality of requirements are modeled independently of actual Cloud infrastructures of Cloud providers the modeling comprises an abstraction of the relationships linking the deployment and the life cycle of the Cloud application to the languages and API specific to the actual Cloud infrastructures.  However, this is taught in analogous art, Binz (e.g., pp. pp. 21-22, section 22.5.1, TOSCA addresses the portability of application descriptions and their management, not the portability of the application components themselves. That means, TOSCA does not make Deployment Artifacts portable, e.g., to run a .net application on Apache Tomcat or to migrate one flavor of relational database system to another. The application topology may have some prerequisites concerning the environment it is deployed on. For instance, it might require an external service such as Amazon EC2 or inhouse infrastructure such as VMware. However, there are ways to abstract from concrete providers and increase portability between different environments, for example, by using software such as Deltacloud, which unifies the APIs of different cloud infrastructure providers into a common interface or by using a generic and standardized virtual machine Node Type as described in Sect. 22.3.1.2, which can be bound to different implementations. The remaining parts of the application topology are built on top of these lower-level infrastructure and, therefore, are basically self-contained inside this application topology. Thus, they only depend on the lower-level infrastructure components. If these are portable, the whole application is portable; see also p. 3, section 22.2; see also pp. 5-6, section 22.2.2.2; see also p. 14, section 22.3.2; see also p. 15, section 22.3.3; see also pp. 18-20, section 22.4.1, see 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kopp with the technique of Binz so that the whole application is portable, which makes it easier to migrate between cloud vendors and avoid vendor lock-in, as suggested by Binz (see pp. 20-21, section 22.4.3).
Although Kopp in view of Binz does not appear to disclose comprising rationalization of the data processing system, planning of a capacity of the Cloud application, and management of middleware supports and dates of expiration for the middleware supports, this is taught by analogous art, Binz’ (e.g., p. 81, middle column, cloud management platform uses management plans [rationalization] to manage the service instance for compliance with the service-level agreements (SLAs) negotiated at subscription time. For example, the management platform assigns additional resources [middleware supports] to the instance when the number of users increases [capacity], and removes them when users are no longer using the service. The cloud service provider or consumer can also trigger management plans manually — for example, to back up or upgrade the service. Finally, when the cloud service consumer decides to get rid of the service or the subscription expires, the service instance terminates, and all the resources go back into the resource pool [dates of expiration for the middleware supports]; see also, p. 81, left column, The cloud management platform aggregates all the required resources from the common resource pools, for example infrastructure components, and automatically deploys, installs, and configures the service’s necessary pieces.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of Binz’ because it would help ensure that resource are not wasted.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kopp in view of Binz and Binz’, and further in view of Hosono et al., “Fast Development Platforms and Methods for Cloud Applications” (hereinafter Hosono).

With respect to claim 2, Kopp in view of Binz and Binz’ does not appear to explicitly disclose performing testing of the development functionalities. However, this is taught in analogous art, Hosono (e.g., Figs. 1 and 6 along with associated text, e.g., p. 99, right column, Step. 3 Prototyping Application, The goal of this step is to implement and build the application, and then test its functionalities. .... Therefore, the implementers execute the application locally, and test all the functionalities using this simulation environment.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of Hosono because it can “shorten the delivery time of cloud applications,” as suggested by Hosono (see p. 101, left column, last paragraph).

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192
                                                                                                                                                                                                                                                                                                                                                                                                      /S. SOUGH/
Supervisory Patent Examiner, Art Unit 2192


	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Remarks at p. 6.
        2 See Kopp, e.g., Figs. 1-2, particularly GUI Topology Modeler and UI Element Manager [collaborative environment] and Figs. 2-3, along with associated text, e.g., Abstract, This demonstration shows how Winery supports modeling of TOSCA-based applications; p. 700, section 1, “The Topology and Orchestration Specification for Cloud Applications (TOSCA) is an OASIS standard for automating provisioning [deployment], management, and termination of applications [managing life cycle] in a portable and interoperable way.... . Management plans capture knowledge to deploy and manage an application and are typically modeled as BPMN or BPEL workflows. The topology, management plans, and all required software artifacts such as installables, business logic, and management logic are condensed in an application package called TOSCA Cloud Service ARchive (CSAR for short).... To enable modeling of TOSCA-based applications in a tailored environment, we have developed Winery, which supports Web-based creation [development] of CSARs using standard Chrome and Firefox browsers.... To facilitate collaboration, Winery not only supports sharing of TOSCA topologies, but also supports sharing of all related elements such as types or templates, which all are uniquely identified and accessible by URLs”; see also, p. 701, section 2, “Winery enables collaborative development of TOSCA-based applications”; see also article title, “Winery – A Modeling Tool for TOSCA-Based Cloud Applications”; p. 703, Having the topology ready, the next step is to model management plans.... After finishing modeling, the backend allows for exporting a CSAR file containing all required definitions. The resulting CSAR file can be deployed on a TOSCA-compliant runtime, which in turn deploys the implementation artifacts and the management plans to appropriate runtime environments.)
        3 See Remarks at p. 6.
        4 See Kopp at p. 700.
        5 See Remarks at pp. 6-7.
        6 See Kopp at p. 702.
        7 See Remarks at p. 8.
        8 See Remarks pp. 8-9
        9 See Remarks at p. 9.
        10 See Remarks at p. 9.
        11 See Binz at p. 81.
        12 See Remarks at p. 10.
        13 See Binz et al. “OSCA: Portable Automated Deployment and Management of Cloud Applications” at p. 18. Section 22.4.1.
        14 See Binz et al. “OSCA: Portable Automated Deployment and Management of Cloud Applications” at p. 18. Section 22.4.1.
        15 See Binz et al. “OSCA: Portable Automated Deployment and Management of Cloud Applications” at p. 18. Section 22.4.1.